NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0982-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TIMOTHY M. RIGOLI,

          Defendant-Appellant.


                   Submitted November 16, 2021 – Decided February 8, 2022

                   Before Judges Fisher and Currier.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Accusation No. 17-03-
                   0212.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).

                   Jennifer    Webb-McRae,        Cumberland       County
                   Prosecutor, attorney for respondent (Kaila L. Diodati,
                   Assistant Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant appeals from his sentence following a guilty plea. Because he

was deprived of his right to allocution during the sentencing hearing, we vacate

the sentence. On remand, the trial judge should consider the youth mitigating

factor, N.J.S.A. 2C:44-1(b)(14) and conduct an ability to pay hearing to set the

restitution amount.

      Defendant was charged with committing ten first-degree armed robberies,

N.J.S.A. 2C:15-1(a)(1) and (2), which occurred in October 2015.         He was

twenty-two at the time of the offenses. He pleaded guilty to four of the counts

under an accusation.

      During the sentencing hearing, the court found aggravating factors three,

six, and nine, N.J.S.A. 2C:44-1(a)(3), (6), (9), and mitigating factors nine and

twelve, N.J.S.A. 2C:44-1(b)(9), (12).      The court sentenced defendant in

accordance with the plea agreement to twelve years' imprisonment for each

count, to run concurrently, subject to the No Early Release Act, N.J.S.A. 2C:43-

7.2. In addition, the court imposed the restitution amount established under the

plea agreement—$13,461. The court stated the restitution was "being ordered in

accordance with the terms of the [p]lea [a]greement.           That was done

voluntarily." He was awarded jail credits of 537 days.

      On appeal, defendant presents two points for our consideration:


                                                                          A-0982-19
                                       2
            POINT I

            THIS  COURT       SHOULD       REMAND      FOR
            RESENTENCING FOR THE TRIAL COURT TO
            RECONSIDER DEFENDANT'S SENTENCE BASED
            ON THE NEW MITIGATING FACTOR, "THE
            DEFENDANT WAS UNDER 26 YEARS OF AGE AT
            THE TIME OF THE COMMISSION OF THE
            OFFENSE." N.J.S.A. 2C:44-1[(b)](14). THE TRIAL
            COURT ALSO ERRED IN ITS FINDINGS OF
            MITIGATING FACTORS AND FOR FAILING TO
            HOLD AN ABILITY TO PAY HEARING.

            POINT II

            THE MATTER MUST BE REMANDED FOR
            RESENTENCING    BECAUSE     THE    COURT
            VIOLATED    DEFENDANT'S      RIGHT    TO
            ALLOCUTION. IN ADDITION, DEFENDANT IS
            OWED ONE DAY OF JAIL CREDIT FOR THE DATE
            THAT HE WAS ARRESTED.

      In assessing defendant's arguments regarding his sentence, we apply well

settled principles that afford considerable deference to sentencing judges. As a

general proposition, we do not substitute our judgment for that of

the sentencing court, unless the application of the sentencing guidelines to the

facts "make[s] the sentence clearly unreasonable so as to shock the judicial

conscience." State v. Roth, 95 N.J. 334, 364-65 (1984).

      The Legislature recently added a fourteenth factor to the list of mitigating

factors a court must consider when imposing a criminal sentence: "The


                                                                            A-0982-19
                                        3
defendant was under [twenty-six] years of age at the time of the commission of

the offense." N.J.S.A. 2C:44-1(b)(14). Defendant contends the new factor

should be applied to him retroactively and he is entitled to a resentencing hearing

because of the statutory amendment.

      In State v. Tormasi, 466 N.J. Super. 51, 67 (2021), we considered and

rejected defendant's argument, holding the amended statute was not entitled to

retroactivity. We stated that the new youth sentencing factor "would not provide

a basis for relief because the factor is part of the weighing process, which relates

to the issue of excessiveness, not legality." Ibid. Therefore, the newly amended

statute does not afford an independent ground to warrant resentencing. See State

v. Bellamy, 468 N.J. Super. 29, 48 (App. Div. 2021).

      However, if there is an independent error in the original sentencing

hearing that requires resentencing, we have stated the new mitigating youth

factor should be considered on remand during the new sentencing hearing. Ibid.

As we stated in Bellamy,

            This is not intended to mean cases in the pipeline in
            which a youthful defendant was sentenced before
            October 19, 2020, are automatically entitled to a
            reconsideration based on the enactment of this statute
            alone. Rather, it means where, for a reason unrelated
            to the adoption of the statute, a youthful defendant is
            resentenced, he or she is entitled to argue the new
            statute applies.

                                                                              A-0982-19
                                         4
            [Ibid.]

Therefore, we turn to defendant's additional arguments regarding his sentence.

      Defendant contends the trial court violated his right to allocution under

Rule 3:21-4(b) when the court did not ask him if he wished to speak, even after

defendant directly asked the judge to do so. We lay out the sequence of events

during the May 19, 2017 sentencing hearing for clarity.

      When the hearing began, defense counsel inquired of the judge whether

he had received defendant's letter. The judge responded: "I received a lot of

letters actually, not only from your client but from others in the past that were

written, I guess, last year at some point. And, I have reviewed them, of course."

The colloquy continued:

            [DEFENSE COUNSEL]: Judge, and with that, we
            would move for sentencing. And, I think the letter that
            he sent was a heart felt letter.

            THE COURT: It certainly was.

            [DEFENSE COUNSEL]: This entire criminal episode
            took about 30 days, and it's 30 days which has changed
            his life. He knows he has to do the sentence. I think he
            is a changed person—

            [DEFENDANT]: Can I speak (indiscernible).

            [DEFENSE COUNSEL]: And, I would ask the court to
            sentence in accordance with the terms of the plea
            agreement.

                                                                           A-0982-19
                                       5
            [THE STATE]: Move for sentence (indiscernible).

                   ....

            (Whereupon the defense and the prosecution had a
            discussion)

            [DEFENSE        COUNSEL]:        "[W]e're    ready    for
            sentencing."

            [THE COURT]: Okay. Anybody else need to be heard
            on the Rigoli matter before I proceed?

      There was no response and the court moved on to the substance of the

hearing. The judge again referred to the "very well written letter" and wondered

if it was composed by defendant himself or if he received some assistance.

      Rule 3:21-4(b) provides that "[b]efore imposing sentence the court shall

address the defendant personally and ask the defendant if [they] wish[] to make

a statement [o]n [their] own behalf and to present any information in mitigation

of punishment. The defendant may answer personally or by [their] attorney."

See State v. Blackmon, 202 N.J. 283, 298 (2010) (the rule limits the right of

allocution to defendant only or, at their option, to defendant's counsel).

      Our Supreme Court has stated that "when a trial court fails to afford a

defendant the opportunity to make an allocution, in violation of Rule 3:21-4(b),

the error is structural[,] and the matter must be remanded for resentencing



                                                                             A-0982-19
                                        6
without regard to whether there has been a showing of prejudice." State v. Jones,

232 N.J. 308, 319 (2018) (citing State v. Cerce, 46 N.J. 387, 396-97 (1966)).

      In our reading of the transcript, we cannot tell whether counsel and

defendant were speaking over one another, and the judge and counsel simply did

not hear defendant's request to speak. The judge complimented defendant

several times on the letter he had written and was diligent in his discussion of

the applicable mitigating and aggravating factors. The judge also explained the

sentence and its implications to defendant and advised him of his procedural

appeal and post-conviction relief rights.

      But the court did not specifically ask defendant if he wished to make a

statement on his own behalf. And, under the court rule and our case law, the

failure to honor defendant's right to allocution requires resentencing.

      Defendant also contends the trial court erred in its findings regarding the

mitigating factors. He asserts the court should have found mitigating factor six,

N.J.S.A. 2C:44-1(b)(6) ("[t]he defendant has compensated or will compensate

the victim . . . for the damage or injury that the victim sustained . . . ."), because

of the significant amount of restitution ordered. Defendant did not request this

factor during the sentencing hearing.




                                                                               A-0982-19
                                          7
      We are unpersuaded by this argument. Although the trial judge imposed

an order of restitution pursuant to the plea agreement, that is not the equivalent

of some or any restitution having been made to weigh in favor of a mitigating

factor. Indeed, defendant also contends that the court erred in not conducting

an ability to pay hearing—an argument which appears to undercut his

willingness or intention to pay the full ordered restitution amount. We are

satisfied the court made the required factual findings on the aggravating and

mitigating factors and gave sufficient reasons for the balancing of the factors.

State v. Fuentes, 217 N.J. 57, 73 (2014).

      As stated, defendant contends, and the State agrees, that he was entitled

to an ability to pay hearing before restitution was ordered and a specific amount

was set. See State v. Smith, 307 N.J. Super. 1, 15 (App. Div. 1997). Therefore,

on remand, the trial court must hold an ability to pay hearing.

      Finally, defendant asserts he was not allotted one day of jail credit for the

day he was arrested and placed in custody—November 28, 2015. The Judgment

of Conviction states the first day of jail credit began on November 29, when it

should have stated November 28. It was 538 days from the first day in custody

to May 18, 2017. Therefore, defendant is entitled to one additional day of jail

credit. See R. 3:21-8(a); State v. Hernandez, 208 N.J. 24 (2011).


                                                                             A-0982-19
                                        8
      For the reasons stated, we vacate the sentence and remand to the trial court

for resentencing, during which the court shall accord defendant the right to

allocution and consider the mitigating factor established under N.J.S.A. 2C:44-

1(b)(14). The court shall also conduct an ability to pay hearing to determine the

amount of restitution.

      Affirmed in part, vacated in part, and remanded for proceedings in

accordance with this opinion. We do not retain jurisdiction.




                                                                            A-0982-19
                                        9